Title: To Alexander Hamilton from Nicholas Romayne, [13 April 1797]
From: Romayne, Nicholas
To: Hamilton, Alexander


[New York, April 13, 1797]
I enclose you, my dear Sir, the letter I mentioned to you last evening that I had recd. from the other side of the Ocean on the subject of our conversation. I presume it may eventually be necessary for me to go over, but there is much reason to apprehend that I hazard more in going than most ordinary persons, and which merits some consideration on my part as well as my friends.
I know what I have said to you rests with you as a sacred deposit. If I come into town tomorrow evening I will not fail to call upon you.
Yours sincerely
Nichs. RomayneApril 13. 1797
